Mr. Justice Fitch delivered the opinion of the court. 2. Municipal Court op Chicago, § 13*—what is extent of abolition of formalities in pleading. While the formalities of pleading have been abolished by statute, it is still the law in the Municipal Court that a party is. limited in his evidence to the claim he has made. 3. Sales, § 400*—what evidence not admissible in suit for breach of warranty. In a suit for damages for breach of warranty in the sale of an automobile, where the only warranty proved was that the car was guaranteed for life against' any defect in manufacture or workmanship, evidence that the automobile was defective in design and plan of construction, and that the life of an ordinary automobile was at least two years, was incompetent. 4. Sales, § 236*—what not warranty. Where an automobile which was sold was warranted against defects in manufacture, an agreement by the seller to overhaul the ear without cost after a trip was not part of the warranty but a special agreement. 5. Sales, § 263*—what is extent of warranty where automobile is sold. Where an automobile is warranted against any defect in “manufacture and workmanship,” the word “manufacture” evidently refers to the process of converting the raw materials into finished parts for use in the automobile, and the word “workmanship” evidently refers to the character of the work done by workmen in the factory. 6. Sales, § 400*—what evidence proper in suit for breach of warranty. In an action for damages for breach of warranty in the sale of an automobile, warranted against defects in manufacture and workmanship, evidence tending to prove that noise in the engine and other parts was due to improper fitting of the several parts was improperly excluded. 7. Sales, § 401*—token question for jury arises in suit for breach of warranty. In an action for damages for breach of warranty in the sale of an automobile, warranted against defects in manufacture, evidence tending to prove that the tires were defective warranted a submission to the jury of such question. 8. Parties, § 31*—what does not constitute change of parties. Where a suit was brought against “Renault Freres Selling Branch” and it appeared that there were two corporations of the same name, and the plaintiff filed an amended statement of claim adding the words, “Á New York corporation,” and procured another writ which was served upon the agent of the foreign corporation, there was no change of parties, but merely a wrong service in the first place, and the amendment did not change the name of the defendant or substitute a different defendant.